Title: Enclosure: Itinerary from Edgehill to Washington, 3 June 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


              
                
                  From Edgehill to Gordon’s
                  18. miles.
                  A good tavern, but cold victuals on the road will be better than any thing which any of the country taverns will give you. lodge at Gordon’s go
                
                
                  to Orange courthouse
                  10. miles
                  to breakfast. a good tavern. on leaving Orange courthouse be very attentive to the roads, as they begin to be difficult to find.
                
                
                  Adams’s mill
                  7. miles.
                  here you enter the flat country which continues 46. miles on your road.
                
                
                  Downey’s ford
                  2.
                  here you ford the Rapidan. the road leads along the bank 4 miles further, but in one place, a little below Downey’s, it turns off at a right angle from the river to go round a gut. at this turn, if not very attentive, you will go strait forward, as there is a strait forward road still along the bank, which soon descends it & crosses the river. if you get into this, the space on the bank is so narrow you cannot turn. you will know the turn I speak of, by the left hand road (the one you are to take) tacking up directly towards some huts, 100 yards off, on a blue clayey rising; but before getting to the huts, your road leads off to the right again to the river. no tavern from Orange courthouse till you get to
                
                
                  Stevensburg
                  11. miles.
                  you will have to stop here at Zimmerman’s tavern (brother in law of Catlett) to feed your horses, and to feed yourselves, unless you should have brought something to eat on the road side, before arriving at Stevensburg. Zimmerman’s, is an indifferent house. you will there probably see mr Ogilvie: he will certainly wish to be sent for to see mr Randolph.
                
                
                  mr Strode’s
                  5. miles.
                  it will be better to arrive here in the evening. on stopping at his gate, you will see Herring’s house about 2 or 300 yards further on the road. you had better order your servants (except your nurse) horses & carriage & baggage (not absolutely wanting at night) to go straight there, where those sent from here will be waiting for you.
                
                
                  Bronaugh’s tavn. at Elkrun church.
                  13. miles.
                  the only tavern you will pass this day. obliging people.
                
                
                  Slate run church.
                  14 ½ miles.
                  here you leave the flat country & engage in a very hilly one.
                
                
                  Brown’s tavern
                  5 ½ miles.
                  here you will have to dine & lodge being the first tavern from Bronaugh’s. a poor house, but obliging people.
                
                
                  Fairfax court house
                  15. miles.
                  you can either breakfast here, or go on to
                
                
                  Colo. Wren’s tavern
                  8. miles.
                  a very decent house and respectable people.
                
                
                  George town ferry
                  6. miles.
                
              
            